[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court granted the defendant H.N.S. Management Co. Inc.,'s (H.N.S.) motion to set aside the jury verdict against it, and subsequently granted the plaintiff's motion to reargue.
Having heard arguments of counsel, and reviewing the plaintiff's memorandum of law as well as the transcripts of the record of the trial submitted by the plaintiff, the court affirms its decision granting the said defendant's motion to set aside the verdict.
The plaintiff's allegation in the complaint that the defendant H.N.S. Management Co.Inc., d/b/a Connecticut Transit, owned the bus in question was denied by that defendant. Accordingly the plaintiff had the burden of proving that ownership. As stated in the courts earlier memorandum of decision, dated December 4, 1998, there was no evidence by which the jury could reasonably make such a finding. The fact that the defendants counsel during the trial referred to its client by a trade name does not translate into proof that H.N.S. owned the Connecticut Transit bus in question.
The defendant's H.N.S. motion to set aside the verdict is granted. CT Page 3505
D'ANDREA, J.